Citation Nr: 0911949	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-00 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
cause of the Veteran's death, and if so, whether the claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Appellant, and her friend


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Marine Corps from November 1949 to February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 Rating Decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied entitlement 
to DIC under 38 U.S.C.A. § 1318, and denied service 
connection for the cause of the Veteran's death.

The Veteran and the appellant were married in August 1953.  
They were divorced in March 1986.  Following the divorce, 
however, the Veteran and appellant continued to live 
together, and a September 2003 administrative decision 
determined that a common-law marriage existed between them 
for more than a year prior to the Veteran's death.  For VA 
purposes, therefore, the Veteran and the appellant are 
considered to have been married at the time of the Veteran's 
death.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for cause of death, and if so, whether the claim 
should be granted, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran died on August [redacted], 1996.  At the time of his 
death, the Veteran was in receipt of total disability based 
on individual unemployability, effective May 1993.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. 
§§ 1310, 1318, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.22 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

As to the claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318, the essential facts are not 
in dispute; the case rests on the interpretation and 
application of the relevant law.  The VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where the undisputed facts render the claimant ineligible for 
the claimed benefit).  Thus, the Board need not consider VA's 
application of the VCAA at this time.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318

Even if a Veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to DIC 
benefits.  Under 38 U.S.C.A. § 1318(a) benefits may be 
payable to the surviving spouse of a deceased Veteran in the 
same manner as if the death were service-connected.  A 
deceased Veteran for purposes of this provision is a Veteran 
who dies not as the result of his or her own willful 
misconduct and who either was in receipt of, or entitled to 
receive, compensation at the time of death for a service-
connected disability or service-connected disabilities rated 
totally disabling if the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death; or the disability was 
continuously rated totally disabling for a period of not less 
than 5 years from the date of such Veteran's discharge or 
other release from active duty; or the Veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318 (a)(b); 38 C.F.R. § 3.22 (2008). The total 
rating may be schedular or based on unemployability.  
38 C.F.R. § 3.22.

Here, the claimant does not allege, nor does the record 
establish, that the Veteran was a former POW.  Further, the 
Veteran's total disability evaluation was not effective until 
many years after his separation from service.

The record establishes that, at the time of his death, the 
Veteran was in receipt of a total schedular disability 
evaluation based on individual unemployability, effective 
from May 11, 1993.  His death occurred on August [redacted], 1996.  
He was therefore rated totally disabled for a period of 
approximately three years and three months immediately prior 
to death.  This does not meet the 10 year requirement of 
38 U.S.C.A. § 1318.

While the Board is sympathetic to the appellant and her 
claim, there is no basis in VA law to allow the benefit 
sought in this case.  Under these circumstances, the 
appellant does not meet the basic eligibility requirements 
for entitlement to DIC under 38 U.S.C.A. § 1318, and her 
claim, therefore, must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318 is not warranted




REMAND

The Veteran died in August 1996.  The death certificate lists 
the immediate causes of death as cardiac arrest, coronary 
artery disease, and hypertension.  A significant condition 
contributing to death, but not resulting in the three 
immediate causes of death, was adult-onset diabetes.  During 
the Veteran's lifetime, service connection was established 
for bronchial asthma and frozen feet with residuals.  The 
appellant contends that the Veteran's service-connected 
disabilities contributed to his death.

The Board finds that there is a further VA duty to notify and 
assist the appellant in developing evidence pertinent to her 
claim for entitlement to service connection for the cause of 
the Veteran's death that VA has not yet met.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
Specifically, the medical opinion of record does not address 
all of the Veteran's service-connected disabilities, and the 
notice sent the appellant was insufficient. 

While VA requested an opinion as to whether the Veteran's 
service-connected conditions (asthma and frozen feet) 
contributed to the cause of his death, the resulting opinion 
only addressed one of the Veteran's service-connected 
conditions.  In September 2004, a VA physician examined the 
Veteran's claims folder, and determined that the Veteran's 
bronchial asthma did not contribute to his death.  There is 
no medical opinion of record addressing whether the Veteran's 
service-connected frozen feet with residual disability 
contributed to the cause of his death.  Accordingly, on 
remand, a medical opinion should be obtained addressing 
whether the Veteran's frozen feet (with residuals disability) 
contributed substantially and materially to the cause of his 
death.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that a remand is in order to allow VA to 
provide adequate VCAA notice to the appellant.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that because adjudication of a DIC claim hinges first on 
whether a Veteran was service-connected for any condition 
during his lifetime, the § 5103(a) notice in such a claim 
must include, inter alia, a statement of conditions for which 
a Veteran was service-connected at the time of his death.  
See Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007.)   
Here, the December 2003 correspondence furnished to the 
appellant informed her, in pertinent part, of her opportunity 
to submit evidence showing that the Veteran's service-
connected conditions caused or contributed to his death.  The 
correspondence did not include a statement listing the 
conditions for which the Veteran was service-connected at the 
time of his death.  Corrective notice is in order.  

Additionally, proper notice in a claim to reopen must apprise 
the appellant of both the criteria needed to reopen the claim 
and the criteria needed to support the underlying claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letter 
sent to the appellant in December 2003 failed to inform the 
appellant of what evidence is necessary to substantiate the 
elements of a service connection claim that were found 
insufficient in the previous denial.

Therefore, the Board finds that a remand is necessary to 
afford the appellant proper VCAA notice.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); VAOPGCPREC 1-2004 (February 24, 2004).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and decisions 
by the United States Court of Appeals for 
Veterans Claims, including Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
as to her claim to reopen her previously-
denied claim for entitlement to service 
connection for the Veteran's cause of 
death.

2.  The claims file should then be sent to 
a VA doctor for review, and the doctor 
should provide a medical opinion as to 
whether it is at least as likely as not 
that any symptom of or treatment for the 
Veteran's service-connected frozen feet 
with residuals disability caused or 
contributed to his death.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the appellant and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless she is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of her 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop the claim 
is both critical and appreciated. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


